       Dated: 3/21/2019




                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION


IN RE:
                                                       Case No. 3:17-bk-03699
HOWARD WAYNE FINCH,                                    Chapter 13
                                                       Judge Mashburn
     Debtor.


HOWARD WAYNE FINCH,

     Plaintiff,

v.                                                     Adversary No. 3:18-ap-90082

NATIONSTAR MORTGAGE LLC and CENTEX
HOME EQUITY LOAN TRUST 2002-A,

     Defendants.


     AGREED ORDER EXTENDING DEADLINES AND CONTINUING HEARING ON
                         MOTION TO DISMISS

         This matter is before the Court on the Parties’ Joint Extend Deadlines Regarding

Defendants’ Motion to Dismiss. The Court finds that good cause has been shown, and the Motion

is hereby GRANTED. The following deadlines and hearing date, set forth in the Pretrial Order

[Doc. 27] are amended as follows:

         1) April 18, 2019 – deadline for Plaintiff to file Response to Motion to Dismiss;

         2) April 26, 2019 – deadline for Defendants to file Reply to Response to Motion to

            Dismiss; and


                                                 1

Case 3:18-ap-90082         Doc 31   Filed 03/22/19 Entered 03/22/19 07:27:33           Desc Main
                                    Document     Page 1 of 2
          3) May 7, 2019, at 9:30am – hearing on Motion to Dismiss, Courtroom Three, Customs

             House, 701 Broadway, Nashville, Tennessee 37203. This shall be the final extension

             of the response deadline.

                                              ###


CONSENTED TO:


    /s/ Bret J. Chaness                             /s/ Keith D. Slocum (by BJC w/ permission)
    BRET J. CHANESS (BPR# 31643)                    KEITH D. SLOCUM (BPR # 23024)
    RUBIN LUBLIN TN, PLLC                           HARLAN, SLOCUM & QUILLEN
    3145 Avalon Ridge Place, Suite 100              39B Public Square
    Peachtree Corners, GA 30071                     P.O. Box 949
    (678) 281-2730 (Telephone)                      Columbia, TN 38402
    (404) 921-9016 (Facsimile)                      (931) 381-0660 (Telephone)
    bchaness@rubinlublin.com                        keith@robertharlan.com
    Attorney for Defendants                         Attorney for Plaintiff




                                                                      This Order has been electronically
                                                                      signed. The Judge's signature and
                                                2                     Court's seal appear at the top of the
                                                                      first page.
                                                                     United States Bankruptcy Court.

Case 3:18-ap-90082        Doc 31    Filed 03/22/19 Entered 03/22/19 07:27:33                 Desc Main
                                    Document     Page 2 of 2
